                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     VIRGINIA NIDO, et al.,                                 Case No. 19-CV-07724-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                            ORDER GRANTING MOTION TO
                                                                                                REMAND; DENYING REQUEST FOR
                                  14              v.                                            ATTORNEY’S FEES AND COSTS;
                                                                                                AND DENYING MOTION TO DISMISS
                                  15     NATIONWIDE MUTUAL INSURANCE                            AS MOOT
                                         COMPANY, et al.,
                                  16                                                            Re: Dkt. Nos. 7, 14
                                                         Defendants.
                                  17

                                  18          Plaintiffs Virginia Nido and Rita Romeu (“Plaintiffs”) bring this lawsuit against
                                  19   Defendants Nationwide Mutual Insurance Company and Crestbrook Insurance Company
                                  20   (collectively, “Nationwide Defendants”) and Joseph Poyaoan (“Poyaoan”) (collectively,
                                  21   “Defendants”). Before the Court are Plaintiffs’ motion to remand, request for attorney’s fees and
                                  22   costs, and Defendants’ motion to dismiss Plaintiffs’ negligent misrepresentation claim against
                                  23   Poyaoan. Having considered the parties submissions, the relevant law, and the record in this case,
                                  24   the Court GRANTS Plaintiffs’ motion to remand. As a result, the Court DENIES Defendants’
                                  25   motion to dismiss Plaintiffs’ negligent misrepresentation claim as moot. The Court also DENIES
                                  26   Plaintiffs’ request for attorney’s fees and costs.
                                  27
                                                                                            1
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiffs owned property in Sonoma County that was insured under a “Nationwide Private
                                   3
                                       Client” homeowners policy (“the Policy”) issued by Nationwide Defendants. ECF No. 1, Ex. A
                                   4
                                       (“FAC”) ¶ 12. The Policy “provided fire protection for the dwelling and other structures” on
                                   5
                                       Plaintiffs’ property and “promised, in the case of fire, to pay Plaintiffs the full cost to repair or
                                   6
                                       place [sic] the Property’s dwelling up to $1 million, with additional coverages (and additional
                                   7
                                       separate limits) for debris removal and code upgrades.” Id. ¶¶ 12, 14. “The $1 million dwelling
                                   8
                                       limit consisted of a declarations page limit of $500,000 modified by a replacement cost
                                   9
                                       endorsement promising to pay up to 200 percent of the declarations page limit [of $500,000]
                                  10
                                       without deduction for depreciation.” Id. ¶ 14.
                                  11
                                               In October 2017, Plaintiffs’ property was destroyed by “a series of devastating fires . . . in
                                  12
Northern District of California




                                       the County of Sonoma that destroyed hundreds of residential dwellings.” Id. ¶ 16. “Plaintiffs lost
 United States District Court




                                  13
                                       the entire dwelling and all personal property inside the dwelling.” Id. Plaintiffs promptly reported
                                  14
                                       the loss of their property to Nationwide Defendants, who then “assigned the handling of Plaintiffs’
                                  15
                                       fire claim to Defendant Poyaoan.” Id. ¶¶ 17-18.
                                  16
                                               Poyaoan “acknowledged early in the adjustment process that the cost to repair the
                                  17
                                       Plaintiffs’ dwelling likely would exceed the declarations page limit of $500,000, triggering the
                                  18
                                       Plaintiffs’ 200 percent replacement cost coverage.” Id. ¶ 21. “Believing they were entitled to the
                                  19
                                       additional replacement cost coverage, . . . Plaintiffs interviewed various homebuilders . . . and
                                  20
                                       chose Stately Construction, Inc. (‘Stately’) as their contractor. Stately performed debris removal
                                  21
                                       and initial site work, and afterward submitted a proposed contract to rebuild the dwelling.” Id.
                                  22
                                       ¶ 22.
                                  23
                                               On January 4, 2019, Plaintiffs and Poyaoan discussed the terms of Stately’s proposed
                                  24
                                       contract, including the contract price. Id. ¶ 23. Poyaoan represented to Plaintiffs that Stately’s
                                  25
                                       proposed contract price was reasonable and noted that there would be “no problem” in approving
                                  26
                                       the contract as Poyaoan “had seen contracts ‘a lot higher than that given the labor and supply
                                  27
                                                                                           2
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   situation in Sonoma.’” Id. Poyaoan then offered suggestions for final contract terms and asked

                                   2   for a written schedule of payments. Id. Plaintiff Nido sent Poyaoan the written schedule of

                                   3   payments on January 17, 2019. Id.

                                   4          Plaintiffs did not hear from Poyaoan despite attempts to contact him by email on January

                                   5   29, 2019 and February 8, 2019. In those emails, Plaintiff Nido explained to Poyaoan that the

                                   6   “permit set has been submitted and contract is just about finalized.” Id. ¶ 24. On February 12,

                                   7   2019, Poyaoan responded by email and told Plaintiffs that the “breakdown by trades is perfect.”

                                   8   Id. ¶ 25. Because Poyaoan was aware that the Stately contract was essentially finalized, “Poyaoan

                                   9   did not ask to see the contract, but instead asked Plaintiffs to send him a ‘summary description’ of

                                  10   the proposed work.” Id. Given Poyaoan’s representations that the contract price was “no

                                  11   problem” and that the “breakdown by trades [was] perfect,” Plaintiffs signed a contract with

                                  12   Stately. Id. ¶¶ 26-27.
Northern District of California
 United States District Court




                                  13          On February 22, 2019, Plaintiff Nido sent Poyaoan by email a copy of the signed contract

                                  14   with Stately and asked whether Poyaoan needed any additional documents. After Plaintiffs did

                                  15   not receive any response from Poyaoan, Plaintiffs subsequently authorized Stately to begin its

                                  16   reconstruction work. Id. ¶ 28.

                                  17          On March 12, 2019, Plaintiff Romeu received a telephone call from a different Nationwide

                                  18   adjuster. After multiple back and forth emails, some without responses by Nationwide, Plaintiffs

                                  19   again emailed documents to Nationwide on May 6, 2019, and stated, “As you can imagine[,] we

                                  20   have had to move forward with our rebuild or risk losing our contractors to other projects.” Id.

                                  21   ¶¶ 30-33.

                                  22          On June 10, 2019, Plaintiffs received “a remarkable email” that “announc[ed] that

                                  23   Defendant Nationwide had belatedly decided to engage a ‘local consultant who knows the pricing

                                  24   situation in the area to review the bid and report back.’” Id. ¶ 35. By this time, “Plaintiffs had

                                  25   been under contract with Stately for more than 3 months without any objection from Defendant

                                  26   Nationwide or even the slightest expression of concern from Nationwide.” Id.

                                  27
                                                                                         3
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1            After additional back-and-forth discussions, on July 25, 2019, Nationwide sent Plaintiffs a

                                   2   consultant’s report challenging Plaintiffs’ approved contract price with Stately. The report

                                   3   asserted that the reasonable price for rebuilding Plaintiffs’ home was almost $600,000 less than

                                   4   the price Poyaoan approved more than five months earlier. Id. ¶ 41. Nationwide thereafter

                                   5   refused to issue additional payments to Plaintiffs, even after Plaintiffs requested that Nationwide

                                   6   reconsider its decision. Id. ¶¶ 41-50. Plaintiffs were forced to pay Stately from their own funds in

                                   7   an amount exceeding $140,000 and will be required to expend over $600,000 of their own funds

                                   8   in the future. Id. ¶¶ 37, 41, 45.

                                   9         B. Procedural History
                                  10            On October 4, 2019, Plaintiffs filed suit in California Superior Court for the County of

                                  11   Santa Clara. ECF No. 1, Ex. A. On October 11, 2019 Plaintiffs filed a First Amended

                                  12   Complaint. ECF No. 1, Ex. A (“FAC”). The FAC alleges three causes of action: (1) breach of
Northern District of California
 United States District Court




                                  13   contract against Nationwide Defendants, FAC ¶¶ 51-54; (2) breach of the implied covenant of

                                  14   good faith and fair dealing against Nationwide Defendants, id. ¶¶ 55-60; and (3) negligent

                                  15   misrepresentation against Nationwide Defendants and Poyaoan, id. ¶¶ 61-64.

                                  16            On November 22, 2019, Nationwide Defendants removed the instant case to this Court.

                                  17   ECF No. 1. One week later, on November 29, 2019, Nationwide Defendants filed a motion to

                                  18   dismiss Plaintiffs’ negligent misrepresentation claim against Poyaoan. ECF No. 7. Plaintiffs filed

                                  19   an opposition on December 13, 2019, and Nationwide Defendants filed a reply on December 20,

                                  20   2019.

                                  21            On December 19, 2019, Plaintiffs filed a motion to remand and a request for attorney’s

                                  22   fees and costs. ECF No. 14 (“Mot.”). Nationwide Defendants filed an opposition on January 9,

                                  23   2020, ECF No. 18 (“Opp.”), and Plaintiffs filed a reply on January 16, 2020, ECF No. 19

                                  24   (“Reply”).

                                  25   II.      LEGAL STANDARD
                                  26         A. Motion to Remand

                                  27
                                                                                          4
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1          A suit may be removed from state court to federal court only if the federal court would

                                   2   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                   3   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                   4   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                   5   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                   6   remand the action to state court. 28 U.S.C. § 1447(c).

                                   7          The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                   8   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                   9   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                  10   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                  11   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                  12          For federal subject matter jurisdiction to exist, a case must either involve diversity of
Northern District of California
 United States District Court




                                  13   citizenship between the parties or involve a claim arising under federal law. See Wayne v. DHL

                                  14   Worldwide Express, 294 F.3d 1179, 1183 n.2 (9th Cir. 2002). Under 28 U.S.C. § 1332(a)(1),

                                  15   federal courts have diversity jurisdiction over civil actions “where the matter in controversy

                                  16   exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.” 28

                                  17   U.S.C. § 1332. The statute “applies only to cases in which the citizenship of each plaintiff is

                                  18   diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

                                  19      B. Request for Attorney’s Fees and Costs
                                  20          Following remand of a case upon unsuccessful removal, the district court may award “just

                                  21   costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

                                  22   U.S.C. § 1447(c). The award of fees and costs is in the discretion of the district court. Lussier v.

                                  23   Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Nonetheless, “[a]bsent unusual

                                  24   circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party

                                  25   lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

                                  26   reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132,

                                  27
                                                                                          5
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   141 (2005).

                                   2             The objective reasonableness of removal depends on the clarity of the applicable law and

                                   3   whether such law “clearly foreclosed the defendant’s basis of removal.” Lussier, 518 F.3d at

                                   4   1066-67. “If the law in the Ninth Circuit is not so clear as to make the removing party’s endeavor

                                   5   entirely frivolous, a court will deny the request for attorney’s fees.” Prado v. Dart Container

                                   6   Corp. of Cal., 373 F. Supp. 3d 1281, 1285 (N.D. Cal. 2019) (quoting Dev. Bank v. Arthur, 2012

                                   7   WL 1438834, at *7 (N.D. Cal. Apr. 25, 2012)).

                                   8   III.      DISCUSSION
                                   9             Plaintiffs move to remand this case back to California Superior Court for the County of

                                  10   Santa Clara and request attorney’s fees and costs. Defendants move to dismiss Plaintiffs’

                                  11   negligent misrepresentation claim against Poyaoan. Because the Court must address jurisdictional

                                  12   concerns first, the Court begins with Plaintiffs’ motion to remand. Tucker v. Travelers Indem. Co.
Northern District of California
 United States District Court




                                  13   of Connecticut, 2017 WL 10456186, at *1 (N.D. Cal. Oct. 4, 2017) (“Because subject-matter

                                  14   jurisdiction is a threshold issue, the Court addresses Plaintiffs’ motion to remand first.”); see also

                                  15   Friery v. Los Angeles Unified Sch. Dist., 448 F.3d 1146, 1148 (9th Cir. 2006) (“As standing

                                  16   implicates Article III limitations on our power to decide a case, we must address it before

                                  17   proceeding to the merits.”). The Court then addresses whether any award for attorney’s fees and

                                  18   costs is warranted. Finally, because the Court concludes that subject matter jurisdiction is lacking

                                  19   and remands the case to state court, the Court denies as moot Defendants’ motion to dismiss

                                  20   Plaintiffs’ negligent misrepresentation claim against Poyaoan.

                                  21          A. Plaintiffs’ Motion to Remand and Fraudulent Joinder
                                  22             Defendants argue that the Court has diversity jurisdiction over this case such that subject

                                  23   matter jurisdiction is proper. Under 28 U.S.C. § 1332(a)(1), federal courts have diversity

                                  24   jurisdiction over civil actions “where the matter in controversy exceeds the sum or value of

                                  25   $75,000 . . . and is between . . . citizens of different States.” 28 U.S.C. § 1332. For the Court to

                                  26   have diversity jurisdiction, complete diversity of parties is required: “[I]n a case with multiple

                                  27
                                                                                           6
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   plaintiffs and multiple defendants, the presence in the action of a single plaintiff from the same

                                   2   State as a single defendant deprives the district court of original diversity jurisdiction over the

                                   3   entire action.” Abrego v. Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006) (quoting Exxon

                                   4   Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)).

                                   5           Defendants acknowledge that Poyaoan is a citizen of California such that his inclusion in

                                   6   the lawsuit would typically destroy complete diversity. Opp. at 3. Defendants, however, argue

                                   7   that Poyaoan is not a proper defendant because he was fraudulently joined. Id. This argument is

                                   8   crucial because fraudulently joined defendants who destroy diversity do not defeat removal.

                                   9   McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                  10           “Fraudulent joinder is a term of art” and does not require a showing of bad faith. Id. As

                                  11   this Court has previously explained, “[t]here is a ‘general presumption against fraudulent joinder’

                                  12   and the defendant’s burden of demonstrating that a joinder is fraudulent is a ‘heavy’ one.” Beutel
Northern District of California
 United States District Court




                                  13   v. Wells Fargo Bank N.A., 2018 WL 3084660, at *2 (N.D. Cal. Jun. 22, 2018) (quoting Hunter v.

                                  14   Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)); Heslop v. Ford Motor Co., 2019 WL

                                  15   3026954, at *3 (N.D. Cal. July 11, 2019) (same). Joinder is fraudulent only when it is “obvious

                                  16   according to the settled rules of the state that [a plaintiff] has failed to state a claim against [a

                                  17   joined defendant].” Hunter, 582 F.3d at 1046.

                                  18           This standard imposes a very high bar on removing defendants, which “accords with the

                                  19   presumption against removal jurisdiction, under which we strictly construe the removal statute,

                                  20   and reject federal jurisdiction if there is any doubt as to the right of removal in the first instance.”

                                  21   Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543, 550 (9th Cir. 2018) (quotation

                                  22   marks omitted). The Ninth Circuit has repeatedly held that “if there is a possibility that a state

                                  23   court would find that the complaint states a cause of action against any of the resident defendants,

                                  24   the federal court must find that the joinder was proper and remand the case to the state court.” Id.

                                  25   at 548 (emphasis in original) (citations and quotation marks omitted); see also Warner v. Select

                                  26   Portfolio Serv., 193 F. Supp. 3d 1132, 1137 (C.D. Cal. 2016) (stating that defendants face an

                                  27
                                                                                            7
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   “immense burden” in proving fraudulent joinder). “In the Ninth Circuit, a non-diverse defendant

                                   2   is deemed to be fraudulently joined if, after all disputed questions of fact and all ambiguities in the

                                   3   controlling state law are resolved in the plaintiff’s favor, the plaintiff could not possibly recover

                                   4   against the party whose joinder is questioned.” Mireles v. Wells Fargo Bank, N.A., 845 F. Supp.

                                   5   2d 1034, 1063 (C.D. Cal. 2012) (internal quotation marks and citations omitted). Additionally,

                                   6   “[f]raudulent joinder must be proven by clear and convincing evidence.” Hamilton Materials, Inc.

                                   7   v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).

                                   8          Specifically, in Grancare, the Ninth Circuit held that “the test for fraudulent joinder and

                                   9   for failure to state a claim under Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549.

                                  10   “A claim against a defendant may fail under Rule 12(b)(6), but that defendant has not necessarily

                                  11   been fraudulently joined” because “[a] standard that equates fraudulent joinder with Rule 12(b)(6)

                                  12   conflates a jurisdictional inquiry with an adjudication on the merits.” Id. Rather, “[b]ecause the
Northern District of California
 United States District Court




                                  13   purpose of the fraudulent joinder doctrine is to allow a determination whether the district court has

                                  14   subject matter jurisdiction, the standard is similar to the “wholly insubstantial and frivolous”

                                  15   standard for dismissing claims under Rule 12(b)(1) for lack of federal question jurisdiction.” Id.

                                  16   (emphasis added). In other words, courts should only find that a defendant was fraudulently

                                  17   joined if any deficiency in the complaint cannot possibly be cured by granting the plaintiff leave to

                                  18   amend. Id. at 550 (“If a defendant cannot withstand a Rule 12(b)(6) motion, the fraudulent inquiry

                                  19   does not end there. For example, the district court must consider, as it did in this case, whether a

                                  20   deficiency in the complaint can possibly be cured by granting the plaintiff leave to amend.”).

                                  21          At the outset, the Court notes that Defendants’ opposition to Plaintiffs’ motion to remand

                                  22   appears to simply argue that Poyaoan was fraudulently joined because Plaintiffs’ negligent

                                  23   misrepresentation claim against Poyaoan should be dismissed. Opp. at 3-13. However, as noted

                                  24   previously, Grancare explicitly holds that “the test for fraudulent joinder and for failure to state a

                                  25   claim under Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549. Rather, Defendants

                                  26   bear the burden of proving, by clear and convincing evidence, that Plaintiffs’ negligent

                                  27
                                                                                          8
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   misrepresentation claim against Poyaoan fails as a matter of law and that any amendment would

                                   2   be futile.

                                   3           Defendants raise four arguments as to why the negligent misrepresentation claim against

                                   4   Poyaoan is meritless such that Poyaoan was fraudulently joined. First, Defendants argue that

                                   5   according to the settled rules of California, Poyaoan, an employee of an insurer acting within the

                                   6   scope of employment, cannot be held liable for the wrongs of his employer as a matter of law.

                                   7   Opp. at 9-13. Second, Defendants contend that Poyaoan’s alleged statements are too vague to be

                                   8   actionable. Id. at 3-5. Third, Defendants assert that Poyaoan’s alleged statements are not

                                   9   actionable because the statements concern future conduct. Id. at 5-7. Fourth, Defendants argue

                                  10   that Plaintiffs fail to satisfy Rule 9(b)’s heightened pleading standard. Id. at 7-9. The Court

                                  11   addresses each argument in turn.

                                  12           1. It Is Not Obvious According To The Settled Rules Of California That Plaintiffs
Northern District of California
 United States District Court




                                                  Failed To State A Negligent Misrepresentation Claim Against Poyaoan
                                  13
                                               Defendants contend that under California law, “Poyaoan has no personal liability to
                                  14
                                       plaintiffs for acts committed within the course and scope of his employment.” Opp. at 9. To be
                                  15
                                       sure, case law supports Defendants’ argument. Id. at 9-10. Plaintiffs, however, point to Bock v.
                                  16
                                       Hansen, 225 Cal. App. 4th 215, 231 (2014), for the proposition that under California law,
                                  17
                                       insurance claims adjusters can be held liable for negligent misrepresentation. Mot. at 13. In Bock,
                                  18
                                       homeowners sued their insurer and an insurance claims adjuster for physical damage on their
                                  19
                                       home. Bock, 255 Cal. App. 4th at 219. Among other claims, the plaintiffs brought a negligent
                                  20
                                       misrepresentation claim against the adjuster based on his allegedly false statement that the
                                  21
                                       plaintiffs’ policy did not cover the cost of cleanup. Id. at 223. The California Court of Appeal
                                  22
                                       concluded that the insurance claims adjuster could be held liable for his alleged
                                  23
                                       mischaracterization of the insurance policy. Id. at 229-30.
                                  24
                                               Defendants acknowledge the existence of Bock, as they must, but argue that Bock is
                                  25
                                       aberrational authority, and therefore, Plaintiffs’ negligent misrepresentation claim against Poyaoan
                                  26
                                       is meritless. Opp. at 10. Defendants, however, mischaracterize the correct standard. In
                                  27
                                                                                         9
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   determining whether a defendant was fraudulently joined, the proper inquiry is not whether a state

                                   2   court opinion is “aberrational”; rather, the relevant analysis is whether it is “obvious according to

                                   3   the settled rules of the state that [a plaintiff] has failed to state a claim against [a joined

                                   4   defendant].” Hunter, 582 F.3d at 1046.

                                   5           Here, though Bock is one case, it is enough to “demonstrate that it is not obvious under

                                   6   California law that Plaintiffs cannot state a negligent misrepresentation claim.” Tucker, 2017 WL

                                   7   10456186, at *1 (relying on Bock to find that a non-diverse defendant was not fraudulently joined

                                   8   and remanding case to state court); Maghsoodi v. Assurant, Inc., 2016 WL 4411479, at *4 (C.D.

                                   9   Cal. Aug. 15, 2016) (“Even if Bock is presumed to represent a minority view on this issue of law,

                                  10   that is not the relevant question here. The decision plainly demonstrates that a claim of the type

                                  11   Plaintiff has set forth here – even in the absence of any threatened or realized physical injury to

                                  12   Plaintiff – can potentially be asserted against Zernik. . . . As such, this Court cannot conclude that
Northern District of California
 United States District Court




                                  13   Plaintiff has failed to state a cause of action against Zernik or that any failure is ‘obvious

                                  14   according to the settled rules’ of California. . . . The Court therefore remands the action to Los

                                  15   Angeles County Superior Court.”); 818Computer, Inc. v. Sentinel Ins. Co., Ltd., 2019 WL 698102,

                                  16   at *4 (C.D. Cal. Feb. 19, 2019) (“It is clear, however, that ‘the uncertainty surrounding the proper

                                  17   scope of Bock indicates that Plaintiff's claim is not foreclosed by settled principles of California

                                  18   law and a state court must determine whether it has merit.’ Now that Bock has arguably opened

                                  19   the door, even a little, it is up to the California Supreme Court to slam the door shut. . . .

                                  20   Therefore, the Court determines that Defendants fail to carry the ‘heavy burden’ of showing that

                                  21   there is no possibility that Plaintiff can state a claim against Brueckel for negligent

                                  22   misrepresentation.” (quoting Zuccolotto v. Zurich Am. Ins. Co., 2016 WL 10981515, at *3 (C.D.

                                  23   Cal. Sept. 26, 2016))).

                                  24           Accordingly, it is not obvious under California law that a negligent misrepresentation

                                  25   claim cannot lie against an insurance claims adjuster. See Bock, 225 Cal. App. 4th at 231 (“In

                                  26   sum, we hold that a cause of action for negligent misrepresentation can lie against an insurance

                                  27
                                                                                           10
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   adjuster.”). As a result, Defendants’ first argument that Poyaoan was fraudulently joined in the

                                   2   instant case fails.

                                   3           2. Defendants Have Not Established That Poyaoan’s Statements Are Too Vague To
                                                  Be Actionable Or That Any Deficiency Could Not Be Cured By Amendment
                                   4
                                               Next, the Court addresses Defendants’ argument that Poyaoan was fraudulently joined in
                                   5
                                       the instant case because his vague statements are not actionable.
                                   6
                                               Under California law, “[n]egligent misrepresentation is a species of fraud or deceit
                                   7
                                       specifically requiring a positive assertion or assertion of fact.” Wilson v. Century 21 Great W.
                                   8
                                       Realty, 15 Cal. App. 4th 298, 306 (1993) (quotation marks and internal alterations omitted).
                                   9
                                       Defendants argue that Poyaoan did not make any positive assertions or assertions of fact and that
                                  10
                                       his statements to Plaintiffs “conveyed nothing affirmative.” Opp. at 3-4. However, the FAC
                                  11
                                       contains allegations that Poyaoan represented to Plaintiffs that Stately’s proposed contract price
                                  12
Northern District of California




                                       was reasonable and that there would be “no problem” in approving the contract as Poyaoan “had
 United States District Court




                                  13
                                       seen contracts ‘a lot higher than that given the labor and supply situation in Sonoma.’” FAC ¶ 23.
                                  14
                                       The import of this allegation is evident: Poyaoan told Plaintiffs that Nationwide would approve
                                  15
                                       their contract and reimburse them. Any such statement constitutes an assertion of fact.
                                  16
                                               Defendants’ cited cases do not demand a contrary result. Generally, Defendants cite to
                                  17
                                       cases for the general proposition that alleged negligent misrepresentations that do not make any
                                  18
                                       positive assertions or assertions of fact are not actionable under California law. Opp. at 3-4.
                                  19
                                       Other cases that Defendants cite are inapposite. For example, Defendants quote In re Caere
                                  20
                                       Corporate Securities Litigation, 837 F. Supp. 1054, 1058 (N.D. Cal. 1993), for the proposition
                                  21
                                       that “Defendants’ statements are too vague to constitute actionable fraud.” However, that quote
                                  22
                                       appears in the section of the opinion pertaining to claims brought under Securities and Exchange
                                  23
                                       Rule 10b-5. Though the plaintiffs in In re Caere did bring a negligent misrepresentation claim,
                                  24
                                       the court only dismissed that claim because “all of the statements which Plaintiffs allege were
                                  25
                                       misleading were made in routine SEC filings, press releases, or shareholder reports.” In re Caere,
                                  26
                                       837 F. Supp. at 1062. That situation is not present here.
                                  27
                                                                                        11
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1          Additionally, Defendants cite to Ladas v. California State Automobile Association, 19 Cal.

                                   2   App. 4th 761, 770 (1993), for the supposed rule that “a promise that is ‘vague, general or of

                                   3   indeterminate application’ is not enforceable.” Opp. at 4. Beyond the fact that Ladas concerned a

                                   4   breach of contract claim and not a negligent misrepresentation claim, Defendants’ quoted material

                                   5   appears nowhere in Ladas. Rather, the quoted provision appears to come from Aguilar v.

                                   6   International Longshoremen’s Union Local No. 10, 966 F.2d 443, 446 (9th Cir. 1992) (“On the

                                   7   other hand, a promise that is ‘vague, general or of indeterminate application’ is not enforceable.”).

                                   8   Even then, however, Aguilar does not help Defendants: Aguilar concerned a claim for promissory

                                   9   estoppel, not negligent misrepresentation. Id. at 445 (“The casual workers brought suit on a

                                  10   theory of promissory estoppel . . . .”). Accordingly, the Court holds that Defendants have not

                                  11   demonstrated that Poyaoan’s alleged misrepresentations are too vague to be actionable.

                                  12          Furthermore, in any event, even if Poyaoan’s statements are too vague to be actionable
Northern District of California
 United States District Court




                                  13   under California law, Defendants have nonetheless failed to meet their heavy burden of

                                  14   establishing fraudulent joinder. As the Court previously noted, “[i]n the Ninth Circuit, a non-

                                  15   diverse defendant is deemed to be fraudulently joined if, after all disputed questions of fact and all

                                  16   ambiguities in the controlling state law are resolved in the plaintiff’s favor, the plaintiff could not

                                  17   possibly recover against the party whose joinder is questioned.” Mireles, 845 F. Supp. 2d at 1063

                                  18   (internal quotation marks and citations omitted). Put another way, Defendants must establish that

                                  19   any deficiency in the complaint cannot possibly be cured by granting Plaintiffs leave to amend.

                                  20   Grancare, 889 F.3d at 550 (“If a defendant cannot withstand a Rule 12(b)(6) motion, the

                                  21   fraudulent inquiry does not end there. For example, the district court must consider, as it did in

                                  22   this case, whether a deficiency in the complaint can possibly be cured by granting the plaintiff

                                  23   leave to amend.”).

                                  24          Defendants do not argue that amendment would be futile or that there is no possibility that

                                  25   Plaintiffs could state a negligent misrepresentation claim in the instant case. As such, Defendants

                                  26   have failed to meet the demanding standard required to establish fraudulent joinder. Therefore,

                                  27
                                                                                          12
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   the Court also rejects Defendants’ second argument that Poyaoan was fraudulently joined in the

                                   2   instant case.

                                   3          3. Defendants Have Not Established That Poyaoan’s Statements Concerning Future
                                                 Conduct Are Not Actionable Or That Any Deficiency Could Not Be Cured By
                                   4             Amendment
                                   5          Third, Defendants argue that Poyaoan was fraudulently joined in the instant case because

                                   6   his statements concerned future conduct and are therefore not actionable under California law.

                                   7   Opp. at 5-7. “Under California law, ‘a negligent misrepresentation must ordinarily be as to past or

                                   8   existing material facts. Predictions as to future events, or statements as to future action by some

                                   9   third party, are deemed opinions, and not actionable fraud.’” Naidong Chen v. Fleetcor Techs.,

                                  10   Inc., 2017 WL 1092342, at *13 (N.D. Cal. Mar. 23, 2017) (quoting Tarmann v. State Farm Mut.

                                  11   Auto. Ins. Co., 2 Cal. App. 4th 153, 158 (1991)) (quotation marks and internal alterations omitted).

                                  12   Defendants argue that Poyaoan’s statements that a proposed contract would be “no problem” and
Northern District of California
 United States District Court




                                  13   that the “breakdown by trades” in the draft proposal “was perfect” are non-actionable because

                                  14   Poyaoan was at best making predictions as to future events. Opp. at 5-6.

                                  15          To be sure, Defendants’ argument has merit. However, the Court finds that it is not

                                  16   obvious according to the settled rules of California that Plaintiffs could not prevail on their

                                  17   negligent misrepresentation claim against Poyaoan. Indeed, Rufini v. CitiMortgage, Inc., 227 Cal.

                                  18   App. 4th 299 (2014), is particularly relevant. In Rufini, the plaintiff brought a complaint that

                                  19   alleged, among other things, a negligent misrepresentation claim against CitiMortgage for

                                  20   representing that the plaintiff was approved for a loan modification and that he would receive a

                                  21   permanent modification in the near future even though CitiMortgage nonetheless intended to

                                  22   foreclose on the plaintiff’s original loan. Id. at 302. Though CitiMortgage’s statement that the

                                  23   plaintiff would receive a loan modification in the near future was arguably a prediction as to future

                                  24   events, the California Court of Appeal held that the plaintiff had adequately stated a claim for

                                  25   negligent misrepresentation. Id. at 308. The court read the plaintiffs’ allegations as claiming that

                                  26   “CitiMortgage falsely told him he was approved for a permanent loan modification,” and that such

                                  27
                                                                                         13
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   “allegations [were] sufficient, for purposes of demurrer, to state a claim for negligent

                                   2   misrepresentation.” Id.

                                   3           Based on Rufini, the Court could interpret Poyaoan’s statements not as predictions as to

                                   4   future events, but as statements that Nationwide would approve Plaintiffs’ contract with Stately,

                                   5   which was by that time essentially finalized. FAC ¶¶ 24-25. Additionally, given that the Court

                                   6   “must resolve all disputed questions of fact and all ambiguities in the controlling state law in favor

                                   7   of the non-removing party,” Defendants have not met their heavy burden of establishing that

                                   8   Poyaoan was fraudulently joined in the instant case because his statements were non-actionable

                                   9   future predictions. See Rader v. Sun Life Assur. Co. of Canada, 941 F. Supp. 2d 1191, 1194 (N.D.

                                  10   Cal. 2013); Mireles, 845 F. Supp. 2d at 1063 (“In the Ninth Circuit, a non-diverse defendant is

                                  11   deemed to be fraudulently joined if, after all disputed questions of fact and all ambiguities in the

                                  12   controlling state law are resolved in the plaintiff’s favor, the plaintiff could not possibly recover
Northern District of California
 United States District Court




                                  13   against the party whose joinder is questioned.” (internal quotation marks and citations omitted)).

                                  14           In any event, as was the case with Defendants’ previous argument that Poyaoan’s

                                  15   statements were too vague to be actionable, Defendants have not argued or established that

                                  16   amendment would be futile. As the Ninth Circuit explicitly held, “[i]f a defendant cannot

                                  17   withstand a Rule 12(b)(6) motion, the fraudulent inquiry does not end there. For example, the

                                  18   district court must consider . . . whether a deficiency in the complaint can possibly be cured by

                                  19   granting the plaintiff leave to amend.” Grancare, 889 F.3d at 550. Because Defendants have not

                                  20   argued or established that amendment would be futile, the Court holds that this provides an

                                  21   additional reason as to why Defendants have not met their heavy burden of establishing fraudulent

                                  22   joinder for Poyaoan. As a result, Defendants’ third argument that Poyaoan was fraudulently

                                  23   joined in the instant case also fails.

                                  24           4. Defendants Have Not Established That Any Rule 9(b) Defect Could Not Be Cured
                                                  By Amendment
                                  25
                                               Finally, Defendants argue that Poyaoan was fraudulently joined in the instant case because
                                  26
                                       Plaintiffs failed to satisfy Rule 9(b)’s heightened pleading standard as to their negligent
                                  27
                                                                                         14
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   misrepresentation claim against Poyaoan.

                                   2          To satisfy the heightened standard under Rule 9(b), the allegations must be “specific

                                   3   enough to give defendants notice of the particular misconduct which is alleged to constitute the

                                   4   fraud charged so that they can defend against the charge and not just deny that they have done

                                   5   anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985). Thus, claims sounding

                                   6   in fraud must allege “an account of the time, place, and specific content of the false

                                   7   representations as well as the identities of the parties to the misrepresentations.” Swartz v. KPMG

                                   8   LLP, 476 F.3d 756, 764 (9th Cir. 2007) (per curiam) (internal quotation marks omitted); see also

                                   9   Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (“Averments of fraud must

                                  10   be accompanied by the who, what, when, where, and how of the misconduct charged.” (internal

                                  11   quotation marks omitted)). The plaintiff must also set forth “what is false or misleading about a

                                  12   statement, and why it is false.” Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010)
Northern District of California
 United States District Court




                                  13   (internal quotation marks omitted).

                                  14          “[N]egligent misrepresentation is a species of fraud, and, hence, must be [pled] in

                                  15   accordance with Rule 9(b).” Gilmore v. Wells Fargo Bank N.A., 75 F. Supp. 3d 1255, 1269-70

                                  16   (N.D. Cal. 2014) (collecting cases). “The elements of negligent misrepresentation are (1) the

                                  17   misrepresentation of a past or existing material fact, (2) without reasonable ground for believing it

                                  18   to be true, (3) with intent to induce another’s reliance on the fact misrepresented, (4) justifiable

                                  19   reliance on the misrepresentation, and (5) resulting damage.” Nat’l Union Fire Ins. Co. of

                                  20   Pittsburgh, PA v. Cambridge Integrated Servs. Grp., Inc., 171 Cal. App. 4th 35, 50 (2009).

                                  21   Defendants argue that Plaintiffs’ allegations do not satisfy the second or third elements necessary

                                  22   to allege a negligent misrepresentation claim. Opp. at 8. However, even assuming that

                                  23   Defendants are correct that Plaintiffs have not adequately alleged the second and third elements

                                  24   for a negligent misrepresentation claim, the Court rejects Defendants’ contention that Poyaoan

                                  25   was fraudulently joined in the instant case.

                                  26          As noted previously, “[i]f a defendant cannot withstand a Rule 12(b)(6) motion, the

                                  27
                                                                                         15
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   fraudulent inquiry does not end there. For example, the district court must consider . . . whether a

                                   2   deficiency in the complaint can possibly be cured by granting the plaintiff leave to amend.”

                                   3   Grancare, 889 F.3d at 550. Here, for the first and only time, Defendants argue that “there is no

                                   4   basis for amendment.” Opp. at 9. Defendants’ assertion appears to be that Plaintiffs cannot allege

                                   5   any new facts with “factual consistency” when compared to any of Plaintiffs’ prior pleadings.

                                   6   However, this argument is explicitly foreclosed by Ninth Circuit precedent.

                                   7           In PAE Government Services, Inc. v. MPRI, Inc., the Ninth Circuit held that “there is

                                   8   nothing in the Federal Rules of Civil Procedure to prevent a party from filing successive pleadings

                                   9   that make inconsistent or even contradictory allegations. Unless there is a showing that the party

                                  10   acted in bad faith—a showing that can only be made after the party is given an opportunity to

                                  11   respond under the procedures of Rule 11—inconsistent allegations are simply not a basis for

                                  12   striking the pleading.” 514 F.3d 856, 860 (9th Cir. 2007). As a result, Defendants have not
Northern District of California
 United States District Court




                                  13   established that amendment would be futile for this reason.

                                  14           Furthermore, Defendants rely on several cases from this Court where plaintiffs’ allegations

                                  15   were found to be deficient under Rule 9(b). However, in every single one of those cases, Plaintiffs

                                  16   were granted leave to amend to cure any identified deficiencies. See DeLeon v. Wells Fargo Bank,

                                  17   N.A., 2011 WL 311376, at *10 (N.D. Cal. Jan. 28, 2011) (“Plaintiffs’ Second Amended Complaint

                                  18   is the third complaint they have filed in this action. . . . This is the third motion to dismiss that the

                                  19   Court has granted. The Court thus finds that permitting Plaintiffs to file a Third Amended

                                  20   Complaint would be futile.”); Wayne Merritt Motor Co. v. New Hampshire Ins. Co., 2012 WL

                                  21   3071431, at *13 (N.D. Cal. July 26, 2012) (“The Court previously dismissed Plaintiffs’ fraud

                                  22   claims without prejudice upon determining that Plaintiffs failed to plead reliance and damages

                                  23   with particularity.”); Watts v. Enhanced Recovery Corp., 2010 WL 4117452, at *2 (N.D. Cal. Oct.

                                  24   19, 2010) (granting motion to dismiss negligent misrepresentation claim with leave to amend);

                                  25   Williamson v. Reinalt-Thomas Corp., 2012 WL 1438812, at *2 (N.D. Cal. Apr. 25, 2012)

                                  26   (granting plaintiff leave to amend).

                                  27
                                                                                          16
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1          As a result, even assuming that Plaintiffs’ negligent misrepresentation claim fails to satisfy

                                   2   Rule 9(b), Defendants have not established that amendment would be futile. In light of the Ninth

                                   3   Circuit’s admonition that courts should only find that a defendant was fraudulently joined if any

                                   4   deficiency in the complaint cannot possibly be cured by granting leave to amend, the Court holds

                                   5   that Poyaoan is a proper defendant in the instant case. See Grancare, 889 F.3d at 550.

                                   6          Accordingly, because Poyaoan is a proper defendant in the instant case, complete diversity

                                   7   is absent. The Court therefore lacks subject matter jurisdiction over the instant case and GRANTS

                                   8   Plaintiffs’ motion to remand. The Court DENIES Defendants’ motion to dismiss Plaintiffs’

                                   9   negligent misrepresentation claim against Poyaoan as moot and next addresses Plaintiffs’ request

                                  10   for attorney’s fees and costs.

                                  11      B. Request for Attorney’s Fees and Costs
                                  12          Along with the motion to remand, Plaintiffs request an award of attorney’s fees and costs
Northern District of California
 United States District Court




                                  13   pursuant to 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award attorney’s

                                  14   fees under § 1447(c) only where the removing party lacked an objectively reasonable basis for

                                  15   seeking removal. Conversely, when an objectively reasonable basis exists, fees should be denied.”

                                  16   Martin, 546 U.S. at 141. “[W]hether a removal is improper is not dispositive in determining

                                  17   whether fees should be awarded under 28 U.S.C. § 1447(c).” Gardner v. UICI, 508 F.3d 559, 562

                                  18   (9th Cir. 2007). Fees are awarded at the discretion of the district court. Toxic Injuries Corp. v.

                                  19   Safety-Kleen Corp., 57 F. Supp. 2d 947, 957 (C.D. Cal. 1999); see also Cal. Spine &

                                  20   Neurosurgery Inst. v. Bos. Sci. Corp., 2019 WL 1974901, at *5 (N.D. Cal. May 3, 2019) (same).

                                  21          Though Plaintiffs prevailed, the Court, in its discretion, declines to award any fees and

                                  22   costs. Although Defendants’ arguments were ultimately unpersuasive, there is no evidence that

                                  23   Defendants’ arguments were “entirely frivolous.” Prado, 373 F. Supp. 3d at 1285. Additionally,

                                  24   Plaintiffs do not demonstrate the level of bad faith that courts have found justifies the imposition

                                  25   of costs and fees. See, e.g., Concept Chaser Co., Inc. v. Pentel of Am. Ltd., 2011 WL 4964963, at

                                  26   *3 (C.D. Cal. Oct. 18, 2011) (finding bad faith when defendant removed on the morning of trial

                                  27
                                                                                        17
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
                                   1   based on a defense defendant had asserted since the start of litigation).

                                   2          Accordingly, the Court DENIES Plaintiffs’ request for attorney’s fees and costs.

                                   3   IV.    CONCLUSION
                                   4          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to remand, REMANDS

                                   5   the instant case to California Superior Court for the County of Santa Clara, and DENIES

                                   6   Plaintiffs’ request for attorney’s fees. Because the Court holds that it lacks subject matter

                                   7   jurisdiction over the instant case, it DENIES Defendants’ motion to dismiss Plaintiffs’ negligent

                                   8   misrepresentation claim against Poyaoan as moot. The Clerk shall close the file.

                                   9   IT IS SO ORDERED.

                                  10   Dated: April 14, 2020

                                  11                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                         18
                                  28   Case No. 19-CV-07724-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING MOTION TO DISMISS AS MOOT
